DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Owens (U.S. 5,458,088).
Regarding claim 1, Owens teaches a pet portal grooming system, comprising: a pet portal frame 14 (Figure 1) in a vertical surface 12, to enable a pet to pass through a vertical surface without moving the vertical surface (Column 3, lines 26-27), wherein the pet portal frame defines an opening 20 (Figure 2) in the vertical surface, and wherein the pet portal frame includes a track 34 (Figures 4-6) to receive a 
Regarding claim 2, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein: the pet portal frame comprises a first frame member 14a (Figures 4-6) for mounting to a first side of the vertical surface and comprises a second frame member 14b for mounting to a second side of the vertical surface.  
Regarding claim 3, Owens teaches the pet portal grooming system of claim 2 as stated above, wherein: the track comprises two opposing recesses 28 (Figure 4) formed in the pet portal frame, wherein one of the two opposing recesses formed in the pet portal is contained in a part of the frame 14b removably attachable to one of the two frame members (14b is removably attachable to the first frame member 14a by a dowel or a screw).  
Regarding claim 4, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein: the pet portal frame comprises a track opening (See Annotated Figure 5 Below; Reference A) and a track termination 30 (Figure 5), wherein the track opening is configured to permit the brush backing to be inserted into the track, and wherein the track termination defines an end of the track and prevents travel of the brush backing in the track beyond the track termination Column 4, lines 49-64).  

    PNG
    media_image1.png
    265
    240
    media_image1.png
    Greyscale


Regarding claim 8, Owens teaches the pet portal grooming system of claim 5 as stated above, wherein: the brush backing is configured with a means for resisting removal of the brush backing from the track 32c (Column 4, lines 52-56).  
Regarding claim 10, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein: the track comprises one or more grooves 28 (Figures 4-5)  formed in the pet portal frame.  
Regarding claim 11, Owens teaches the pet portal grooming system of claim 1 as stated above, wherein the track comprises two opposing recesses 28 (Figures 4-5) formed in the pet portal frame.

    PNG
    media_image1.png
    265
    240
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (5,458,088) as applied to claim 5 above, and further in view of Udelle et al. (U.S. 5,755,183).
Regarding claim 6, Owens discloses the pet portal grooming system of claim 5 as stated above.
Owens fails to disclose wherein: the track opening is configured with a means for resisting removal of the brush backing from the track.  
Udelle et al. teaches, in the analogous art of pet portal grooming systems, a track opening (Front of Figure 3, near reference 18) configured with a means for resisting removal of the brush backing from the track 31 (Figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the track opening as disclosed by Owens and add a means for resisting removal of the brush backing from the track as taught by Udelle et al. in order to more securely keep the track in place.
.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Owens (U.S. 5,458,088) as applied to claim 8 above, and further in view of cathole.com (NPL).
Regarding claims 9, Owens teaches the pet portal grooming system of claim 8.
Owens discloses that the back of the brush abuts with the track in order to secure the brush to the track (Column 4, lines 35-41) but does not explicitly disclose wherein: the brush backing means for resisting removal of the brush backing from the track comprises a protrusion.  
Cathole.com teaches, in the analogous art of pet portal grooming systems, wherein a brush backing means for resisting removal of the brush backing from the track comprises a protrusion (“tabs”, Step 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet portal grooming system as disclosed by Owens and add the brush backing means for resisting removal of the brush backing from the track comprising a protrusion as taught by cathole.com in order to secure the brush backing in the track. 

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that Owens fails to teach a track.
This is not found persuasive because groove 34 of Owens is a track in which the brush element 16 is located. Applicant’s own definition of track (presented in the arguments for claim 7) states: “A 

Applicant further argued that the dowel holes of Owens do not form opposing recesses in the track (for claims 3 and 11). 
As stated above Owens teaches a track 34, as such the dowel holes 28 constitute recesses in the track. It is noted that the applicant does not claim for instance how the brush back (instant 214) engages with these recesses along the track.

Applicant further argued that Owens fails to teach a track termination.
As above it is noted that Owens does teach a track 34, thus according teaches a track termination as per the mapping above.

Applicant further argued that Owens fails to teach the grooves of claim 10. Applicant noted that groove is defined as “a long narrow channel or depression”.


Applicant argued that the office action does not identify the “means for resisting removal” in Owens for claim 8.
This is not found persuasive because the feature is identified as 32c with Column 4, lines 52-56. The cited section clearly states, “the rear side 32c of the flexible backing 32 abuts, or is abuttable with respect to, the arch shaped door edge 24. That is, when the flexible backing 32 is placed into a recess 34 formed between the first and second frame members 14a, 14b at the arch shaped portals thereof, the depth of the recess being defined by the location of the abutment members, the flexible backing will not fall into the hollow core of the interior door, but will instead abut the abutment members in the form of the arch shaped door edge 24, the screws 26 and/or the dowels 30.”. The friction fit of 32c is preventing the device from falling and thus resists removal of the device from the track.

Applicant argued that Udelle fails to teach a track and thus cannot teach track opening.
This is not found persuasive because Udelle specifically teaches track 31. Udelle states, “rubbing medium 12 as one integral unit, which may be inserted in or removed from the elongated guide tracks 31 of the base 14”.  The track 31 clearly has a track opening where 10/12 is insert. Further in fig. 3 this track includes dowels 28 which go into recesses, thus the means for resisting removal comprises recesses. 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619